                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                         LOI NGO,
                                   9                                                        Case No. 19-cv-04277-JCS
                                                        Plaintiff,
                                  10                                                        ORDER DENYING MOTION FOR
                                                 v.                                         ATTORNEYS’ FEES AND VACATING
                                  11                                                        MOTION HEARING
                                         UNITED AIRLINES, INC., et al.,
                                  12                                                        Re: Dkt. No. 14
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14

                                  15      I. INTRODUCTION
                                  16          Plaintiff Ngo filed this action in the Superior Court of the State of California, County of

                                  17   Alameda, asserting state law employment discrimination claims against his former employer,

                                  18   United Airlines (“United”), and two of his former supervisors, Mohammed Buksh and Yvonne

                                  19   Pierce. United removed to federal court on the basis of diversity jurisdiction, arguing that

                                  20   although Defendants Buksh and Pierce are citizens of California – as is Ngo – there is diversity of

                                  21   citizenship because Buksh and Pierce were fraudulently joined in this action. In its November 15,

                                  22   2019 Order (“the November 15 Order”), the Court found that Buksh and Pierce were not sham

                                  23   defendants and remanded the case to State court on the basis that there was no subject matter

                                  24   jurisdiction over the action. Presently before the Court is Plaintiff’s Motion for Attorneys’ Fees

                                  25   Pursuant to 28 U.S.C. § 1447(c) (“Motion”). The Court finds that the Motion is suitable for

                                  26   determination without oral argument and therefore vacates the hearing set for January 10, 2020

                                  27

                                  28
                                   1   pursuant to Civil Local Rule 7-1(b). For the reasons stated below, the Motion is DENIED.1

                                   2   II.    BACKGROUND
                                   3          Ngo asks the Court to award $75,836.00 in fees and $64.50 in costs that he contends were

                                   4   incurred as a result of United’s improper removal of this action to federal court. He argues that an

                                   5   award of fees is warranted because United lacked an “objectively reasonable basis for seeking

                                   6   removal.’” Motion at 3 (citing Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 552

                                   7   (9th Cir. 2018)); Reply at 2. This amount includes fees incurred in drafting the instant Motion and

                                   8   responding to United’s Opposition, as well as fees for other work on the case while it was in

                                   9   federal court. Ngo has supplied declarations of his attorneys, Katharine Chao and Xinying

                                  10   Valerian, documenting the time billed and rates charged by counsel.

                                  11          United opposes the motion, arguing that removal was not objectively unreasonable as the

                                  12   operative pleading at the time of removal did not assert a harassment claim against Buksh and
Northern District of California
 United States District Court




                                  13   Pierce and the conduct alleged as to those defendants was not actionable as harassment as it arose

                                  14   out of necessary personnel management duties. United further asserts that if the Court awards fees

                                  15   and costs it should reduce the amount because: 1) some of the fees Ngo requests were not incurred

                                  16   as a result of the removal; 2) Ngo has not adequately documented the hours billed or has billed for

                                  17   improper tasks; and 3) because the hourly rates Ngo requests are excessive.

                                  18   III.   ANALYSIS
                                  19          A.    Legal Standards Governing Award of Attorneys’ Fees under 28 U.S.C. § 1447(c)
                                  20          Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of

                                  21   just costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

                                  22   U.S.C. § 1447(c). The Supreme Court has held that, “[a]bsent unusual circumstances, courts may

                                  23   award attorney’s fees under § 1447(c) only where the removing party lacked an objectively

                                  24   reasonable basis for seeking removal. Conversely, when an objectively reasonable basis exists,

                                  25

                                  26   1
                                         The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                  27   U.S.C. § 636(c). Further, because the award of fees pursuant to 28 U.S.C. § 1447(c) is collateral
                                       to the decision to remand, the Court may award attorneys’ fees under that section even though the
                                  28   case has already been remanded to state court. See Moore v. Permanente Med. Grp., Inc., 981
                                       F.2d 443, 445 (9th Cir. 1992).
                                                                                         2
                                   1   fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S.Ct. 704, 163

                                   2   L.Ed.2d 547 (2005). The Court in Martin explained that “district courts retain discretion to

                                   3   consider whether unusual circumstances warrant a departure from the rule in a given case.” Id. In

                                   4   Lussier v. Dollar Tree Stores, Inc., the Ninth Circuit cautioned that “removal is not objectively

                                   5   unreasonable solely because the removing party’s arguments lack merit, or else attorney’s fees

                                   6   would always be awarded whenever remand is granted.” 518 F.3d 1062, 1065 (9th Cir. 2008).

                                   7   Rather, the objective reasonableness of the removal depends on the clarity of the applicable law

                                   8   and whether such law “clearly foreclosed” the defendant’s arguments for removal. Id. at 1066–67.

                                   9          B.    Whether an Award of Attorneys’ Fees is Warranted
                                  10          Although the Court considered the allegations in Ngo’s First Amended Complaint (“FAC”)

                                  11   in determining whether there was a “a possibility” that Ngo’s original complaint stated a cause of

                                  12   action against Buksh and Pierce, it is undisputed that the FAC had not yet been served at the time
Northern District of California
 United States District Court




                                  13   of removal and therefore, that the operative complaint for the purposes of determining whether

                                  14   removal was objectively unreasonable was the original complaint filed in state court. See

                                  15   Noorazar v. BMW of N. Am., LLC, No. 18-CV-02472 W (JLB), 2019 WL 442477, at *3 (S.D. Cal.

                                  16   Feb. 5, 2019) (“The Central and Northern Districts have consistently held that an amended

                                  17   complaint supersedes the original only when served on the opposing party.”). Therefore, in

                                  18   determining whether removal was objectively unreasonable, the Court looks to the original

                                  19   complaint in this case. While this question presents a close call, the Court concludes that removal

                                  20   was not objectively unreasonable.

                                  21          As the Court noted in its November 15 Order, “‘[a] defendant invoking federal court

                                  22   diversity jurisdiction on the basis of fraudulent joinder bears a “heavy burden” since there is a

                                  23   “general presumption against finding fraudulent joinder.”’” Grancare, LLC v. Thrower ex rel.

                                  24   Mills, 889 F.3d 543, 549 (9th Cir. 2018) (internal brackets omitted) (quoting Hunter v. Philip

                                  25   Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). Thus, “[a] court may find fraudulent joinder

                                  26   only if the claim against the non-diverse defendant is ‘wholly insubstantial and frivolous.”

                                  27   Grancare, LLC v. Thrower ex rel. Mills, 889 F.3d 543, 549 (9th Cir. 2018) (internal quotation and

                                  28   citation omitted). Further, the California Supreme Court found in Roby that under some
                                                                                         3
                                   1   circumstances personnel management actions can be evidence of harassment. Roby v. McKesson

                                   2   Corp., 47 Cal. 4th 686, 709 (2009), modified, Feb. 10, 2010). Moreover, even “[a] single incident

                                   3   of harassing conduct is sufficient to create a triable issue regarding the existence of a hostile work

                                   4   environment if the harassing conduct has unreasonably interfered with the plaintiff’s work

                                   5   performance or created an intimidating, hostile, or offensive working environment.” Cal. Gov’t

                                   6   Code section 12923(b) (effective January 1, 2019). Applying these standards, the Court

                                   7   concluded that Ngo was required only to demonstrate only that there was a possibility that a state

                                   8   court would find that one of his claims against Buksh and Pierce was adequately alleged. The

                                   9   Court further found that Ngo’s allegations “easily” met that standard based on his claims for

                                  10   harassment.

                                  11          Notwithstanding the Court’s conclusion that remand was warranted, it also recognizes that

                                  12   there is some ambiguity in California case law regarding the degree to which official personnel
Northern District of California
 United States District Court




                                  13   actions can form the basis for a hostile work environment claim against a supervisor. Even in

                                  14   Roby, the California Supreme Court reiterated the principle that “the exercise of personnel

                                  15   management authority properly delegated by an employer to a supervisory employee might result

                                  16   in discrimination, but not harassment.” Roby v. McKesson Corp., 47 Cal. 4th 686, 707-708

                                  17   (2009). Further, while the Court in this case concluded that there was at least one incident alleged

                                  18   in both the original complaint and the FAC that fell outside the ambit of an official personnel

                                  19   action (the request by Buksh that the police perform a welfare check even though he had no basis

                                  20   for believing that one was warranted, allegedly to harass and intimidate Ngo), it is true that the

                                  21   vast majority of the specific conduct alleged in the original complaint on the part of Buksh and

                                  22   Pierce clearly arose out of their supervisorial positions (e.g., determining whether Ngo was

                                  23   authorized to return to work). Therefore, the Court does not find the case law on this question to

                                  24   be so well-established that it was objectively unreasonable for United to remove the case to federal

                                  25   court. Accordingly, the Court declines to exercise its discretion under 28 U.S.C. § 1447(c) to

                                  26   award attorneys’ fees.

                                  27

                                  28
                                                                                         4
                                   1   IV.   CONCLUSION

                                   2         For the reasons stated above, the Motion is DENIED.

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: December 27, 2019

                                   6

                                   7                                               ______________________________________
                                                                                   JOSEPH C. SPERO
                                   8                                               Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    5
